                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JEROME A. TATAR,                                    )
                                                    )
                      Plaintiff,                    )
                                                    )
vs.                                                 )      Case No. 1:18-cv-06857
                                                    )
EXPERIAN INFORMATION SOLUTIONS,                     )      Judge Charles R. Norgle, Sr.
INC., EQUIFAX INFORMATION                           )
SERVICES LLC, LOANCARE, LLC and CIT                 )
BANK NA,                                            )
                                                    )
                             Defendant.             )

      EQUIFAX INFORMATION SERVICES LLC’S SECOND UNOPPOSED MOTION
         FOR EXTENSION OF TIME TO ANSWER PLAINTIFF’S COMPLAINT

         Defendant Equifax Information Services LLC. (“Equifax”) respectfully requests that

this Court enter an order extending the time to answer or otherwise respond to Plaintiff’s

Complaint to December 13, 2018. In support of this motion, Equifax states as follows:

         1.    Plaintiff filed Complaint with this Court on October 12, 2018.

         2.    Equifax was served with the Complaint on October 18, 2018.

         3.    This Court previously granted an extension through and including November 29,

2018 for Equifax to answer or otherwise respond to the Complaint.

         4.    This request is not made for the purpose of delay or harassment, and no party

will be prejudiced by the additional time for Equifax to answer or otherwise respond.

         5.    Equifax is still reviewing the allegations and conducting an investigation into the

allegations in order to prepare its answer. Also, the parties are actively engaged in settlement

discussions. Accordingly, Equifax respectfully requests an extension through and including

December 13, 2018 within which to file its answer or other responsive pleading in this matter.
        6.     On November 29, 2018, counsel for Equifax requested, and counsel for Plaintiff

agreed, that Equifax may have up to and including December 13, 2018 to file its Answer or

otherwise respond to Plaintiff’s Complaint, subject to the Court’s approval.

        7.     This is Equifax’s second request for an extension of time to answer or otherwise

respond to the Complaint.

        WHEREFORE, Equifax respectfully requests that the Court extend the time for it to

answer or otherwise respond to Plaintiff’s Complaint until December 13, 2018.


                                            Respectfully submitted,

                                            POLSINELLI PC

                                             /s/ Rodney L. Lewis
                                            Rodney L. Lewis
                                            Polsinelli PC
                                            150 North Riverside Plaza, Suite 3000
                                            Chicago, Illinois 60606
                                            Telephone: (312) 819-1900
                                            Facsimile: (312) 819-1910
                                            rodneylewis@polsinelli.com

                                            ATTORNEYS FOR DEFENDANT EQUIFAX
                                            INFORMATION SERVICES LLC




                                               2
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been filed electronically
on the 29th day of November, 2018. Notice of this filing will be sent to the following parties by
operation of the Court’s electronic filing system. Parties may access this filing through the
Court’s electronic filing.

       Stephanie R. Tatar
       Steven J. Uhrich
       ZAMPARO LAW GROUP, P.C.
       2300 Barrington Road
       Suite 325
       Hoffman Estates, IL 60169
       steven@zamparolaw.com
       stephanie@zamparolawc.com

       Attorneys for Plaintiff


                                              /s/ Rodney L. Lewis
                                             Attorney for Defendant Equifax Information
                                             Services LLC




                                                3
